Citation Nr: 1203464	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-02 239 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for diabetes mellitus and that denied service connection for degenerative disc disease of the thoracolumbar spine. 

In a December 2009 statement of the case, the RO reopened the claim for service connection for diabetes mellitus but denied service connection on the merits.  

The Veteran testified before the Board by videoconference from the RO in October 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for diabetes mellitus and for degenerative disc disease of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.





FINDINGS OF FACT

1.  In October 2007, the RO denied service connection for diabetes mellitus.  The Veteran did not express timely disagreement, and the decision became final. 

2.  Since October 2007, evidence has been received that is new, not cumulative, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.   


CONCLUSION OF LAW

New and material evidence has been received to reopen a final disallowed claim for service connection for residuals of head trauma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case and to this extent only, the Board is granting the petition to reopen a final disallowed claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed

In October 2007, the RO denied service connection for diabetes mellitus because there was no evidence of record that the Veteran had been diagnosed with the disorder either during or after service.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105. 

In a December 2009 statement of the case, the RO reopened the claim but denied service connection on the merits.  Even if RO reopens claim and adjudicates on merits, Board must first determine if the claim was properly reopened and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since October 2007, the RO received the following evidence:  VA outpatient treatment records from August 2007 to December 2009 that showed diagnosis and treatment for diabetes; an excerpt from a history of operations of the USS Henry W. Tucker, DD-875, from 1970 to 1973 with annotations by the Veteran; the Veteran's service personnel records; a July 2007 report from the National Personnel Records Center (added to the file in February 2009) regarding the location of USS Henry W. Tucker from October 1972 to January 1973 and the results of a search of the Veteran's personnel records for evidence of visitation to Vietnam; and the Veteran's testimony at a Board hearing in October 2011 in which he reported the circumstances of a visit to the Republic of Vietnam.  

The Board concludes that the evidence received since the last final disallowance of the claim is new because it had not been previously considered.   The evidence is material because it addresses a diagnosis of diabetes and provides information on the Veteran's contended presence in Vietnam in 1972.   The evidence is presumed credible.  Therefore, as credible new and material evidence has been received and to this extent only, the Board grants the petition to reopen the claim for service connection for diabetes and remands the claim for further development as directed below.  

ORDER

The petition to reopen a final disallowed claim for service connection for diabetes mellitus is granted.  


REMAND

Diabetes Mellitus

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e) (2011).   Type II diabetes is among those for which the presumption is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2011).   

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA outpatient treatment records from August 2007 to December 2009 showed that the Veteran has been diagnosed and treated for diabetes mellitus.  Service personnel records showed that the Veteran was not assigned duties involving handling or dispersing herbicide.  Therefore, the dispositive issue is whether the Veteran is presumed to have been exposed to herbicide by having served in the Republic of Vietnam during the specified periods of time.  

In an April 2009 notice of disagreement and in an October 2011 Board hearing, the Veteran reported that he served aboard USS Henry W. Tucker from 1971 to 1973 when the ship was deployed to waters off the coast of Vietnam to provide naval gunfire support to ground forces.  The Veteran reported that he visited Da Nang harbor and went ashore for recreation in August 1972.  The Veteran also submitted an excerpt from a ship's history for USS Henry M. Tucker with annotations of entries showing the ship's activities during a deployment to the Western Pacific from June 1972 to February 1973.  The excerpt shows that the ship anchored in Da Nang harbor for a few hours at some time between July 25, 1972 and August 24, 1972.  The Veteran noted that this was the time he went ashore.  

Service personnel records showed that the Veteran served as a seaman on shore duty in Texas until he reported to the USS Henry M. Tucker on October 30, 1972.  The Veteran did receive the Vietnam Service Medal and the Combat Action Ribbon, but he was not on board the ship at the time of the visit to Da Nang in August 1972.   However, the ship history submitted by the Veteran shows that the ship visited An Thoi at some time between October 30, 1972 and November 24, 1972 for the purpose of honoring and transferring the remains of a Sailor who was accidentally electrocuted on board.  Although the history does not indicate that members of the crew went ashore, further research of this event by the Joint Services Record Research Center (JSRRC) is necessary to determine whether the Veteran went ashore at this time.  As a minimum, copies of the deck logs for the USS Henry M. Tucker from October 30 to November 24, 1972 must be requested and considered.  

Thoracolumbar Spine Disorder

VA must provide a VA medical examination and opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

Service treatment records showed that the Veteran sought treatment in September 1971 for back strain four days after lifting a pool table.  He sought treatment again in February 1972 after being tackled.  X-rays were normal.  The Veteran reported continued back discomfort in a follow up treatment encounter in March 1972.  On each occasion, the Veteran was prescribed analgesic medication and advised to apply heat.  No spinal abnormalities were noted on a February 1973 discharge physical examination.  

In letters in May 2009 and November 2009, two private hospital physical therapists noted that they provided therapy for the Veteran's low back pain during his employment at the hospital from 1973 to 1977.  The therapy included ultrasound, electrical stimulation, and massage.  One therapist noted that it was unusual for the Veteran to have low back problems when he was young, healthy, and in good condition.  

Private hospital records showed that the Veteran was working as an aide when he injured his back while lifting a patient in July 2002.  The Veteran continued to work at the hospital for the next year but experienced recurrent disc herniation at two levels and underwent several surgical procedures.  The Veteran contends that he developed degenerative disc disease in service that was aggravated by the lifting injuries in 2002-03.  

The Veteran has not received a VA examination.  In this case, there is credible medical evidence of current degenerative disc disease and recurrent disc herniation, lifting injury and treatment for back pain in service, and physical therapy for several years immediately after service.  The Veteran's lay statement of a relationship between the back strain and therapy in the 1970s and his current back disorder is credible as it is consistent with the service records and letters from the therapists.  Therefore, the low threshold has been met, and a VA examination and medical opinion on the contended relationship is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Joint Services Record Research Center (JSRRC) review the history of operations of USS Henry M. Tucker (DD-875) from October 30, 1972 to February 11, 1973 to determine whether the ship anchored or moored in the Republic of Vietnam including at An Thoi in November 1972.  Request that JSRRC provide copies of the deck logs and other descriptions of the ship's activities during any visits and associate any records or logs received with the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination of his lumbar spine.  Request that the examiner review the claims file and note review of the claims file including the three encounters for low back treatment in September 1971 to March 1972 and the letters from private physical therapists in May and November 2009.   Request that the examiner provide an evaluation of the Veteran's degenerative disc disease of the lumbar spine and provide an opinion whether a current spinal disability is at least as likely as not (50 percent or greater possibility) related to the low back strain in service and a continuity of low back pain and therapy after service from 1973 to 1977.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for diabetes mellitus and for degenerative disc disease of the thoracolumbar spine.  If either benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


